                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JOHNNY WILSON, JR.,              *
                                 *
      Plaintiff,                 *
                                 *
vs.                              * CIVIL ACTION NO. 18-00506-WS-B
                                 *
ANDREW M. SAUL,                  *
Commissioner of Social           *
Security,                        *
                                 *
      Defendant.                 *

                               ORDER

      After due and proper consideration of the issues raised, and

there having been no objections filed, the recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated

June 25, 2019 (Doc. 17), is ADOPTED as the opinion of this Court.

      DONE this 1st day of August, 2019.


                                       s/WILLIAM H. STEELE
                                       UNITED STATES DISTRICT JUDGE
